Name: Commission Regulation (EEC) No 1261/87 of 6 may 1987 fixing for the 1986/87 marketing year the average world market price, and the indicative yield for linseed
 Type: Regulation
 Subject Matter: prices;  plant product;  farming systems
 Date Published: nan

 7. 5 . 87 Official Journal of the European Communities No L 119/ 11 COMMISSION REGULATION (EEC) No 1261/87 of 6 May 1987 fixing for the 1986/87 marketing year the average world market price , and the indicative yield for linseed determined by applying the criteria laid down in Regula ­ tion (EEC) No 569/76 and (EEC) No 1774/76 ; Whereas, in accordance with Article 17 ( 1 ) of Regulation (EEC) No 1799/76, the producer Member States have supplied the Commission with the results of the sampling, carried out pursuant to Article 2a (2) of that Regulation, regarding the yields per hectare of seed harvested from each of the types of flax referred to in Articles 7a and 10a of the said Regulation in the homoge ­ neous production areas ; whereas, on the basis of those results, the indicative yield for linseed should be that specified below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as amended by Regulation (EEC) 1071 /77 (2), and in particular Article 2 (4) thereof, Whereas an average world market price for linseed must be determined each year according to the criteria laid down in Council Regulation (EEC) No 1774/76 of 20 July 1976 on special measures for linseed (3) ; Whereas Article 4 of Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (4), as last amended by Regulation (EEC) No 2888/86 (*), provides that this average price is to be the arithmetic mean of the world market prices as referred to in that Article and recorded each week over a representa ­ tive period ; Whereas the most representative period for the marketing of Community linseed may be taken to be that from 1 September 1986 to 6 March 1987 ; whereas this is there ­ fore the period to be taken into account ; Whereas the application of all these provisions produces the average world market price for linseed specified below ; Whereas Article 2 (2) of Regulation (EEC) No 569/76 provides that the subsidy is to be granted for a production figure obtained by applying an indicative yield to the areas sown and harvested ; whereas that yield must be HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the average world market price for linseed shall be 14,194 ECU per 100 kilograms. Article 2 For the 1986/87 marketing year, the indicative yields for linseed and the relevant production zones shall be as specified in the Annex. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 67, 15 . 3 . 1976, p . 29 . (2) OJ No L 129, 25 . 5 . 1977, p . 7 . (3) OJ No L 199, 24. 7 . 1976, p . 1 . O OJ No L 201 , 27. 7 . 1976, p. 14. 0 OJ No L 267, 19 . 9 . 1986, p . 12. No L 119/ 12 Official Journal of the European Communities 7 . 5 . 87 ANNEX Indicative yields (kilograms per hectare) and relevant production areas I. FIBRE FLAX Retted but not de-seeded Other Area I : 1 451 1 705 1 . The following Dutch areas : IJsselmeerpolders, Droogmakerijen Noord- Holland and Noordelijk Kleigebied 2. Spain || Area II : 1 247 1 573 1 . Other areas of the Netherlands Il 2. The following Belgian communes : Assenede, Beveren-Waas, Blankenberge, Bredene, Brugge, Damme, De Haan, De Panne, Diksmuide (with the exception of Vladslo and Woumen), Gistel, Jabbeke, Knokke-Heist, Koksijde, Lo-Reninge, Middelkerke, Nieuwpoort, Oostende, Oudenburg, Sint-Gillis-Waas (only Meerdonk), Sint-Laureins, Veurne and Zuienkerke Area III : 1 . Other areas of Belgium I 2. The following French areas : 985 1 201  the departement of Nord, 985 1 201  the arrondissements of Bethune, Lens, Calais, St Omer and thel canton of Marquise in the departement of Pas-de-Calais,  the arrondissements of Saint-Quentin and Vervins in the departement- of Aisne,  the arrondissement of Charleville-Mezieres in the departement of Ardennes 3. The United Kingdom 985 1 201 4. The Federal Republic of Germany  1 201 Area IV : 758 973 The following French areas :  the arrondissements of Arras, Boulogne-sur-Mer with the exception of the canton of Marquise, Montreuil in the departement of Pas-de-Calais,  the departement of Somme,  the arrondissements of Beauvais, Clermont and Compiegne in the departement of Oise Area V : 819 958 The following French areas :  the arrondissements of Rethel, Sedan, Vouziers, in the departement of Ardennes,  the arrondissements of Laon, Soissons, Chateau-Thierry in the departe ­ ment of Aisne,  the departement of Marne,  the arrondissement of Senlis in the departement of Oise,  the departements of Seine-et-Marne, Essonne, Yvelines, Val-d'Oise, Hauts-de-Seine, Seine-St-Denis, Val-de-Marne, Eure-et-Loir, Loir-et- Cher, Sarthe,  the arrondissements of AlenÃ §on and Mortagne-au-Perche in the depar ­ tement of Orne Area VI : 720 996 Other areas of France Area VII : 1 . The Federal Republic of Germany 488  2. Other areas of the Community 488 759 7. 5. 87 Official Journal of the European Communities No L 119/ 13 II . SEED FLAX Area I : 2 041 The Netherlands The following areas of England :  Eastern,  South Eastern,  Northern Area II : 1 681 1 . The Federal Republic of Germany 2. The following areas of the United Kingdom :  South West,  Midlands and West 3 . Wales Area III : 1 434 1 . Other areas of the United Kingdom 2. France 3 . Denmark 4. The following areas of Italy :  Tuscany  Sicily Area IV : 695 Other areas of the Community